DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
The applicant's amendment has overcome the rejection over the combination of Kolbert and Okada, however, it still failed to overcome the rejection over the combination of Kolbert and Riezebos, as is explained in greater detail below in the body of the rejection.
	
Claim Objections
Claim 18 is objected to because of the following informalities: the claim states “firs-t” its third line, it should state “first”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 depends from and includes all the limitations of claim 1. Prior to recent amendment, claim 7 recited presence of “a housing” as part of either the first connector component or the second connector component. With the recent amendment, the claim just recites “the housing”. Antecedent basis for this limitation is provided within independent claim 1 and is simply a housing of the device through the wall of which the data transmission is performed. In FIG 1 and 2 of the applicant’s disclosure, the housing has reference designator 13 in particularly the wall through which the data transmission is conducted has reference designator 14.
Thus, claim 7 recites that the housing includes a surface facing the dielectric part, and wherein the surface includes a same dielectric material as the dielectric part. The examiner was not able to find support for this combination of features when the 
Therefore, the examiner considers claim 7 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claim 7 or to amend the claim to bring it in conformance with the specification.
For further examination, the term “housing” of claim 7 is interpreted according to the previous version of claims when it represents housing of either first or second connector components.	


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 9, 11 – 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4985922 (Kolbert) in view of US 20140248801 (Riezebos) and further in view of US 3629797 (Dillon).
Regarding claim 1, Kolbert teaches “A data connection assembly for providing a transmission of communication data (shown in FIG 1 with corresponding description) through a wall of a housing of a device (col. 2 lines 40 – 41: an aircraft skin 16 in FIG 1), the data connection assembly comprising:
a first connector component (a sending unit 14 in FIG 1 and 2)…”
“…a second connector component (a pickup unit 19 in FIG 1 and 2)…”
[a nonconductive material] “…arranged in an opening of the wall of the housing, the opening extending from a first side of the wall to an opposite second side of the wall (col. 3 lines 36 – 49 and FIG 3: In order to minimize power dissipation of the coupled signal and power, the area of the aircraft skin between the sending and pick-up units is fabricated from a non-conducting material (“dielectric material”). This is a preferable design consideration when high frequencies are employed. An area of the aircraft skin 16 has a star-shaped slot 42 cut therein. The void created is filled with a non-conductive material so as to completely fill the slot.);
(col. 2 lines 37 – 44: implemented as magnetic ring 18 cemented to the surface of an aircraft skin 16.), configured to mount the first connector component at the first side of the wall (col. 2 lines 37 – 44: The sending unit 14 is equipped with a circular magnetic ring 24 which fits inside of the magnetic ring 18 on the surface of an aircraft skin 16. The sending unit 14 is detachable from the aircraft skin by simply exerting sufficient tension.); and
a second connecting element, provided on the second side of the wall, configured to mount the second connector component at the second side of the wall (col. 2 lines 45 – 49: A complementary inductive pick-up unit 19 may be mounted by utilizing ring magnets, as just discussed in connection with the sending unit 14. Therefore, it would include a magnetic ring, similar to the magnetic ring 18 mentioned above, but cemented to the opposite surface of an aircraft skin 16, as well as circular magnetic ring, similar to the magnetic ring 24 mentioned above, but mounted on the pickup unit 19.)…”
“…wherein one of the first connector component and the second connector component includes a power input (col. 2 lines 30 – 33: The coupling of power from the generator 10 includes a cable 13 connected at a first end to generator 10 and at an opposite end to a sending unit 14. The latter connection represents “power input”) and a power transmission coil providing an inductive power transmission of electrical power received from the power input (col. 2 line 64 – col. 3 line 35: comprises at least primary winding 28 and core 26); and wherein another of the first connector component and the second connector component includes a power (col. 2 line 64 – col. 3 line 35: comprises at least central ferromagnetic core 32 with a secondary winding 38)…”
“wherein the housing encloses the…” [second] “…connector component and the…” [second] “…connecting element within an interior of the housing (as shown in FIG 1, and when applied to the aircraft, the parts shown below the aircraft skin 16 are internal parts surrounded by the aircraft housing (“within an interior of the housing”). Thus, this limitation is fulfilled for second “connector component” (pickup unit 19) and second “connecting element”), wherein the…” [second] “…side of the wall is an inner side of the wall on which the…” [second] “…connecting element is mounted (second “side of the wall” is the lower side (not visible in FIG 1) of the aircraft skin 16 which is inside the aircraft) and the opposite side of the wall is an outer side of the wall on which the…” [first] “…connector component is mounted outside the interior of the housing (the upper side of the aircraft skin 16 which is outside the aircraft and on which a sending unit 14 is mounted (first “connector component”)) (As may be seen, in Kolbert, the arrangement is opposite to the one recited by the claim. Kolbert, however, teaches that the communication is bidirectional (col. 2 line 30). Further, Kolbert in col. 1 lines 64 – 68 teaches that although the invention is discussed in terms of an aircraft, a similar technique and attendant devices may be employed to complete electrical signal or power transfer through any relatively thin walled structure, thus not limiting it specifically to the arrangement disclosed. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to simply reverse the position of the sending and pickup units 14 and 19, respectively, for those cases when the source of the signal and power is inside the housing, rather than outside the housing, and the transmission is predominantly from inside to the outside, since it has been held that a mere reversal of the essential working parts of a device is an obvious modification.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).).”

Kolbert does not disclose specific configuration of the first and second connector components and thus does not disclose “a first antenna arrangement, a data input and a converter circuitry, the converter circuitry of the first connector component being configured to receive the communication data via the data input, to generate a radio frequency signal including the received communication data, and to output the radio frequency signal via the first antenna arrangement” as part of the first connector component, and “a second antenna arrangement, a data output and a converter circuitry, the converter circuitry of the second connector component being configured to receive, via the second antenna arrangement, the radio frequency signal sent from the first antenna arrangement, to extract the communication data from the received radio frequency signal, and to output the communication data via the data output” as part of the second connector component. In addition, Kolbert does not disclose that the non-conductive material comprises “a dielectric part including a dielectric material” “wherein the dielectric part provides a channel for radio frequency transmission of the radio frequency signal through the dielectric part and wherein the dielectric part is mounted within the opening via fusion welding or the opening includes an internal thread and the 

Kolbert teaches signal and power transmissions through a wall (see title). Kolbert is explicit in col. 2 line 66 – col. 3 line 2 that other types of sending and pick-up units, other than the particular inductive units illustrated in FIG. 2, may be employed, such as other types of magnetic, capacitive, sonic or vibratory transducers. On the other side, Riezebos also teaches data and power connections under hostile environmental influences (see paragraph 0002) such as through the wall of a housing sealed against intrusion of water or other materials (paragraph 0103). As further stated in paragraph 0020, an active transmitter/receiver circuit and an antenna element are incorporated into the contactless plug connector. The active transmitter/receiver circuit allows transmitting/receiving a radio wave via an antenna element. Thus, the radio wave does not depend on direct contact. However, in Riezebos (see paragraph 0065), the transmissions use 60 GHz ISM band that allows for a fast data transmission between the two parts of the contactless plug connector. Moreover, the contactless plug connector system complies with the tolerances defined, for instance, in the USB standard. In this respect, Riezebos teaches “a first antenna arrangement (FIG 1 and paragraph 0058: antenna element 120), a data input (FIG 1 and paragraph 0060: For the transmission, a baseband input signal is input via the at least one input terminal 105 to the transmitting and/or receiving circuit 115 of the contactless plug connector 100) and a converter circuitry (paragraph 0060: transmitting/receiving circuit 115), the converter circuitry of the first connector component being configured to receive the communication data via the data input, to generate a radio frequency signal including the received communication data, and to output the radio frequency signal via the first antenna arrangement (paragraph 0060: The transmitting and/or receiving circuit 115 modulates the baseband input signal on a predetermined carrier frequency. Thereafter, the transmitting and/or receiving circuit 115 outputs the modulated input signal to the antenna element 120 so as to emit the modulated input signal as a radio wave of the predetermined carrier frequency.)” as part of the first connector component (component 100 comprising components 115, 120 and 135 shown in FIG 1), and “a second antenna arrangement (FIG 1 and paragraph 0066: the antenna element 220 of the corresponding mating connector 200.), a data output (FIG 1 and paragraph 0080: terminals 205) and a converter circuitry (implemented in the circuit 215 shown in FIG 1), the converter circuitry of the second connector component being configured to receive, via the second antenna arrangement, the radio frequency signal sent from the first antenna arrangement, to extract the communication data from the received radio frequency signal, and to output the communication data via the data output (summarized in Riezebos’s claim 19: a receiving circuit for demodulating a radio wave received via the antenna element to a baseband output signal; and at least one output terminal for outputting the baseband output signal.)” as part of the second connector component (component 200 comprising components 215, 220 and 235 shown in FIG 1). Further, Riezebos teaches “a dielectric part including a dielectric material (paragraph 0102)” “wherein the dielectric part provides a channel for (since the transmission between antennas 120 and 220 in FIG 1 pass through the wall of the housing made of dielectric, this dielectric part “provides a channel for radio frequency transmission”)”. Still further, Riezebos also teaches “wherein one of the first connector component and the second connector component includes a power input (140 in FIG 1; paragraph 0069: a power terminal 140) and a power transmission coil providing an inductive power transmission of electrical power received from the power input (paragraph 0069 and FIG 1: the inductive coupling element 135 is coupled with the power terminal 140. Paragraph 0070: transmission via the inductive coupling element 135); and wherein another of the first connector component and the second connector component includes a power transmission coil configured to receive the inductive power transmission (paragraph 0069: the corresponding mating connector 200 includes a corresponding inductive coupling element 235 and a power terminal 240, wherein the corresponding inductive coupling element 235 is coupled with the output terminal 240.) and to provide electrical energy to the converter circuitry of the another of the first connector component and the second connector component (paragraph 0077: upon receiving power via the inductive coupling element 235, the received power is supplied to the transmitting and/or receiving element 215. In other words, supplying of the received power to other components of the connector component 200 in FIG 1.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Riezebos structure for transmission of high-frequency signal in the GHz-range in the device of Kolbert, 

Next, with respect to “the dielectric part is mounted within the opening via fusion welding”, in the previous office actions the examiner took an official notice that fusion welding was well known in the art at the time the application was effectively filed. A number of references to support this fact was presented in section Response to Arguments on pages 6 – 7 of the office action mailed on August 04, 2021.
Therefore, since Kolbert does not disclose specific way the non-conductive material is mounted into the skin of the aircraft, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well known in the art fusion welding for that purpose simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.


Kolbert in col. 1 lines 64 – 68 teaches that although the invention is discussed in terms of an aircraft, a similar technique and attendant devices may be employed to complete electrical signal or power transfer through any relatively thin walled structure. In other words, Kolbert does not limit application of his system to aircraft only.
Dillon in col. 1 lines 10 – 20 teaches that there are many situations in which it is desirable to pass signal information through a wall or plate structure without in any way impairing the integrity of the plate. For example, in underwater vessels such as deepsea diving bells, submarines, it is extremely important that the hull, normally formed of iron, does not have any weak areas. The pressure differential is enormous at great depth and any holes for the purpose of passing electrical leads from the exterior to the interior of the vessel can often result in an unsafe condition, not only from the standpoint of hull strength but more particularly with respect to leakage problems.
In other words, Dillon teaches similar information transfer as Kolbert and Riezebos but applied to a sealed housing such as for deep-sea applications.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system of combined Kolbert and Riezebos’s disclosures having fast data transmission of high-frequency signal in the GHz-range with respect to a sealed housing for deep-sea applications “configured to be 
When utilized for transmission of data and power through the wall of “a subsea device” in deep-sea applications and when the sending unit 14 of Kolbert is mounted inside of the device housing (such as sphere 10 in Dillon), the components within the sending unit 14 as well as corresponding magnetic ring 18 (“the first connector component and the first connecting element”) would be protected by the device housing (sphere 10 in Dillon) “within the interior of the housing from pressure conditions in the deep-sea environment outside the housing”, as the claim requires.

Regarding claim 11, this claim is rejected because of the same reasons as set forth in the rejection of claim 1 because claim 11 has similar but broader limitations.
	Recited by the claim “a sealed housing to accommodate components of the device” is disclosed by Dillon, as the sphere 10 shown in FIG 1 and 2.

Regarding claim 2, Kolbert teaches “wherein the dielectric part seals the opening (col. line 46 – col. 4 line 4: The void created is filled with a non-conductive material so as to completely fill the slot.)”.
Regarding claims 3 and 13, Kolbert does not teach “wherein the dielectric material comprises at least one of: glass, doped glass, and carbon.”

On the other side, in the previous office actions the examiner took an official notice that “glass, doped glass, and carbon” are well known dielectric materials.
Therefore, since Kolbert does not disclose specifically what is used as the non-conductive material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such well known in the art dielectric materials as “glass, doped glass, and carbon” simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 Regarding claims 4 and 14, Kolbert teaches “wherein at least one of
the first connecting element includes a first receptacle, and the first connector component includes a mounting structure complimentary to the first receptacle for mounting the first connector component at the first side of the wall; and
the second connecting element includes a second receptacle, and the second connector component includes a mounting structure complimentary to the second receptacle for mounting the second connector component at the second side of the wall (col. 2 lines 37 – 44: A mating magnetic ring 18 (mapped to either “a first receptacle” or “a second receptacle” for “the first connecting element” or “the second connecting element” respectively) is cemented to the surface of an aircraft skin 16. The sending unit 14 is equipped with a circular magnetic ring 24 (mapped to either “the first connector component includes a mounting structure complimentary to the first receptacle” or “the second connector component includes a mounting structure complimentary to the second receptacle” since it fits inside of the magnetic ring 18 as shown in FIG 1.) The sending unit 14 is detachable from the aircraft skin by simply exerting sufficient tension (mapped to either “for mounting the first connector component at the first side of the wall” or “for mounting the second connector component at the second side of the wall”). A complementary inductive pick-up unit 19 may be temporarily mounted by utilizing ring magnets or the like, as discussed in connection with the sending unit 14. Col. 2 lines 45 – 50: A complementary inductive pick-up unit 19 may be temporarily mounted by utilizing ring magnets as discussed in connection with the sending unit 14.).”
Regarding claim 6, Kolbert in combination with Riezebos does not teach “wherein a frequency of the radio frequency signal is in a range from 3.1 - 10.6 GHz.”
Riezebos teaches usage of 60 GHz band (paragraph 0065).
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system of combined Kolbert and Riezebos’s disclosures at other frequencies with reasonable expectation of success since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Kolbert in combination with Riezebos teaches or fairly suggests “wherein the housing (interpreted according to the applicant’s specification as the housing of either first or second connector component, as explained in the rejection of same claim under 35 USC 112(a) above) including a surface facing the dielectric part (not seen in FIG 2 but either is implicitly present at the bottom of the housing 22 of the sending unit 14 inside of the magnetic ring 24, or it would have been obvious to use one to protect internal components from external elements)…”
 Kolbert in combination with Riezebos does not explicitly disclose “…wherein the surface includes a same dielectric material as the dielectric part.”
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the bottom surface of Kolbert’s housing 22 of a nonmagnetic dielectric material to prevent the blockage of magnetic flux and RF signals between the two parts of the system. With respect to a specific material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the same dielectric material as is used in the aircraft skin of Kolbert’s disclosure. Doing so would have simply minimized the number of different materials used as well as simplified the design calculations by using the same materials in the line of the magnetic flux and RF signals. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Kolbert in combination with Riezebos teaches or fairly suggests “wherein at least one of the data input and the data output comprises at least one of: an Ethernet port; an optical fiber port; a digital electrical port; and an analog electrical port (indeed, col. 2 lines 49 – 52 describe application of Kolbert’s system: Signals sent from generator 10 through the units 14 and 19 are transferred to an internal data memory 12 by means of a cable 20. Therefore, it would have been obvious to a person of ordinary skill in the art that the input port represents either one of “a digital electrical port; and an analog electrical port”. Paragraph 0002 of Riezebos: A described contactless plug connector may comply with Ethernet. Therefore, in the device of combined Kolbert and Riezebos’s disclosures, the port would at least be for any one of “an Ethernet port; … a digital electrical port; and an analog electrical port”).”
Regarding claim 9, Kolbert teaches or fairly suggests “wherein the housing includes a metal material (“housing” is interpreted as the housing of the device through the wall of which the communication is performed, according to the antecedent basis in claim 1, and thus is mapped to an aircraft skin 16 in FIG 1. Col. 3 lines 41 - 42: developing eddy currents in the aircraft skin which at least implies that it is made of metallic material. Also col. 4 lines 1 – 4: outer skin of a military high-speed aircraft which is known to be made of metallic material. This is also disclosed by Dillon, col. 2 lines 36 – 37: the wall of the vessel 10 constitutes an iron plate).”
Regarding claim 12, Kolbert in combination with Dillon teaches “further comprising a watertight subsea device (“a watertight subsea device” Is shown by Dillon in FIG 1 as a diving bell or sphere 10).”
Regarding claim 18, Kolbert teaches or fairly suggests “wherein the housing encloses the…” [second] “…connector component and the…” [second] “…connecting element within an interior of the housing (as shown in FIG 1, and when applied to the aircraft, the parts shown below the aircraft skin 16 are internal parts surrounded by the aircraft housing (“within an interior of the housing”). Thus, this limitation is fulfilled for second “connector component” (pickup unit 19) and second “connecting element”), wherein the…” [second] “…side of the wall is an inner side of the wall on which the…” [second] “…connecting element is mounted (second “side of the wall” is the lower side (not visible in FIG 1) of the aircraft skin 16 which is inside the aircraft) and the opposite side of the wall is an outer side of the wall on which the…” [first] “…connector component is mounted outside the interior of the housing (the upper side of the aircraft skin 16 which is outside the aircraft and on which a sending unit 14 is mounted (first “connector component”)).”
As may be seen, in Kolbert, the arrangement is opposite to the one recited by the claim. Kolbert, however, teaches that the communication is bidirectional (col. 2 line 30). Further, Kolbert in col. 1 lines 64 – 68 teaches that although the invention is discussed in terms of an aircraft, a similar technique and attendant devices may be employed to complete electrical signal or power transfer through any relatively thin walled structure, thus not limiting it specifically to the arrangement disclosed.
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claim 19, Kolbert in combination with Dillon teaches or fairly suggests “wherein the device is a subsea device configured to be operated in deep-sea environments such that the housing is configured to protect the first connector component and the first connecting element within the interior of the housing from pressure conditions in the deep-sea environment outside the housing”.
Indeed, as was explained in the rejection of claim 1 above, Kolbert in col. 1 lines 64 – 68 teaches that although the invention is discussed in terms of an aircraft, a similar technique and attendant devices may be employed to complete electrical signal or power transfer through any relatively thin walled structure. In other words, Kolbert does not limit application of his system to aircraft only.
Dillon in col. 1 lines 10 – 20 teaches that there are many situations in which it is desirable to pass signal information through a wall or plate structure without in any way impairing the integrity of the plate. For example, in underwater vessels such as deepsea diving bells, submarines, it is extremely important that the hull, normally formed of iron, does not have any weak areas. The pressure differential is enormous at great depth and any holes for the purpose of passing electrical leads from the exterior to the interior 
In other words, Dillon teaches similar information transfer as Kolbert and Riezebos but applied to a sealed housing such as for deep-sea applications.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system of combined Kolbert and Riezebos’s disclosures having fast data transmission of high-frequency signal in the GHz-range with respect to a sealed housing for deep-sea applications “configured to be operated in deep-sea environments”, as disclosed by Dillon. Doing so would have achieved the predictable results of a fast data transmission of high-frequency signal in the GHz-range with respect to communication with deep-sea vessels thus resulting in improved system.
When utilized for transmission of data and power through the wall of “a subsea device” in deep-sea applications and when the sending unit 14 of Kolbert is mounted inside of the device housing (such as sphere 10 in Dillon), the components within the sending unit 14 as well as corresponding magnetic ring 18 (“the first connector component and the first connecting element”) would be protected by the device housing (sphere 10 in Dillon) “within the interior of the housing from pressure conditions in the deep-sea environment outside the housing”, as the claim requires.

Regarding claim 20, this claim is rejected because of the same reasons as set forth in the rejection of claim 1 because claim 20 has similar but broader limitations.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the subject matter of claim 10 with respect to waveguide structure is disclosed by Witschnig, as was explained in the previous office actions, because of the recent amendment to claim 1 and its multitude of features and specific relationship between the features, it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to further modify the structure of claim 1 by using an additional reference to Witschnig.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim (i.e. including the limitations of claim 1 from which claim 10 depends), not just the limitation taken alone. Citing the subject matter of the above-described claims considered to be novel over the prior art is for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648